
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.46


    LOGO [g502530.jpg]
 
 
 
 
SPX Corporation
13515 Ballantyne Corporate Place
Charlotte, NC 28277 USA
Phone 704-752-4400 February 26, 2003       Fax 704-752-4505

Mr. Jay Caraviello
305 S. Main Street
Andover, MA 01810

Dear Jay:

        SPX Corporation (the "Company") recognizes that your contribution to its
growth and success will be substantial and desires to assure your continued
employment. In this regard, the Board of Directors of the Company (the "Board")
recognizes that, as is the case with many publicly held corporations, the
possibility of a Change of Control (as defined in Section 2, below) may exist
and that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its shareholders.

        The Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company's management, including yourself, to their assigned duties without
distraction, in the face of potentially disturbing circumstances arising from
the possibility of a Change of Control.

        Further, it is the intent of the Board in adopting this Agreement to
assure the Company and its shareholders (i) of continuity of management in the
event of any actual or threatened Change of Control and (ii) that key executive
employees of the Company will be able to evaluate objectively whether a
potential Change of Control is in the best interests of the shareholders.

        In order to induce you to remain in the employ of the Company and to
advance the interests of the Company and its shareholders by providing you with
appropriate financial protection, the Board agrees that you shall receive the
severance benefits set forth in this agreement ("Agreement") in the event that
your employment is terminated due to a Change of Control.

1.Term of Agreement.    This Agreement will become effective on the date hereof
(the "Commencement Date") and shall continue in effect through the third
anniversary of the Commencement Date (the "Date of Expiration"). However, on
that initial Date of Expiration, and on each extended Date of Expiration
thereafter, the term of this Agreement will be extended automatically for one
additional year unless, not later than six (6) months prior to such Date of
Expiration, the Company gives written notice to you that it has elected not to
extend this Agreement. However, if a Change of Control occurs during the term of
this Agreement, this Agreement will continue in effect for thirty-six
(36) months beyond the end of the month in which the Change of Control occurred.

2.Change of Control of the Company.    No benefits will be payable under the
terms of this Agreement unless a Change of Control of the Company has occurred.
A "Change of Control" shall be deemed to have occurred if:

(a)Any "Person" (as defined below), excluding for this purpose the Company or
any subsidiary of the Company, any employee benefit plan of the Company or of
any subsidiary of the Company, or any entity organized, appointed or established
for or pursuant to the terms of any such plan which acquires beneficial
ownership of common shares of the Company, is or becomes the "Beneficial Owner"
(as defined below) of twenty percent (20%) or more of the common shares of the
Company then outstanding; provided, however, that no Change of Control shall be
deemed to have occurred as the result of an acquisition of common shares of

--------------------------------------------------------------------------------



the Company by the Company which, by reducing the number of shares outstanding,
increases the proportionate beneficial ownership interest of any Person to
twenty percent (20%) or more of the common shares of the Company then
outstanding, but any subsequent increase in the beneficial ownership interest of
such a Person in common shares of the Company shall be deemed a Change of
Control; and provided further that if the Board of Directors of the Company
determines in good faith that a Person who has become the Beneficial Owner of
common shares of the Company representing twenty percent (20%) or more of the
common shares of the Company then outstanding has inadvertently reached that
level of ownership interest, and if such Person divests as promptly as
practicable a sufficient number of shares of the Company so that the Person no
longer has a beneficial ownership interest in twenty percent (20%) or more of
the common shares of the Company then outstanding, then no Change of Control
shall be deemed to have occurred. For purposes of this paragraph (a), the
following terms shall have the meanings set forth below:

(i)"Person" shall mean any individual, firm, limited liability company,
corporation or other entity, and shall include any successor (by merger or
otherwise) of any such entity.

(ii)"Affiliate" and "Associate" shall have the respective meanings ascribed to
such terms in Rule l2b-2 of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended (the "Exchange Act").

(iii)A Person shall be deemed the "Beneficial Owner" of and shall be deemed to
"beneficially own" any securities:

(A)which such Person or any of such Person's Affiliates or Associates
beneficially owns, directly or indirectly (determined as provided in Rule 13d-3
under the Exchange Act);

(B)which such Person or any of such Person's Affiliates or Associates has
(1) the right to acquire (whether such right is exercisable immediately or only
after the passage of time) pursuant to any agreement, arrangement or
understanding (other than customary agreements with and between underwriters and
selling group members with respect to a bona fide public offering of
securities), or upon the exercise of conversion rights, exchange rights, rights
(other than rights under the Company's Rights Agreement dated June 25, 1996 with
The Bank of New York, as amended), warrants or options, or otherwise; provided,
however, that a Person shall not be deemed the Beneficial Owner of, or to
beneficially own, securities tendered pursuant to a tender or exchange offer
made by or on behalf of such Person or any of such Person's Affiliates or
Associates until such tendered securities are accepted for purchase or exchange;
or (2) the right to vote pursuant to any agreement, arrangement or
understanding; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, any security if the agreement,
arrangement or understanding to vote such security (a) arises solely from a
revocable proxy or consent given to such Person in response to a public proxy or
consent solicitation made pursuant to, and in accordance with, the applicable
rules and regulations promulgated under the Exchange Act and (b) is not also
then reportable on Schedule 13D under the Exchange Act (or any comparable or
successor report); or

(C)which are beneficially owned, directly or indirectly, by any other Person
with which such Person or any of such Person's Affiliates or Associates has any
agreement, arrangement or understanding (other than customary agreements with
and between underwriters and selling group members with respect to a bona fide
public offering of securities) for the purpose of acquiring, holding, voting
(except to the extent

2

--------------------------------------------------------------------------------



contemplated by the proviso to subparagraph (a)(iii)(B)(2), above) or disposing
of any securities of the Company.


Notwithstanding anything in this definition of Beneficial Ownership to the
contrary, the phrase "then outstanding," when used with reference to a Person's
beneficial ownership of securities of the Company, shall mean the number of such
securities then issued and outstanding together with the number of such
securities not then actually issued and outstanding which such Person would be
deemed to own beneficially hereunder.

(b)During any period of two (2) consecutive years (not including any period
prior to the execution of this Agreement), individuals who at the beginning of
such two-year period constitute the Board of Directors of the Company and any
new director or directors (except for any director designated by a person who
has entered into an agreement with the Company to effect a transaction described
in paragraph (a), above, or paragraph (c), below) whose election by the Board or
nomination for election by the Company's shareholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority of the Board; or

(c)Approval by the shareholders of (or if such approval is not required, the
consummation of) (i) a plan of complete liquidation of the Company, (ii) an
agreement for the sale or disposition of the Company or all or substantially all
of the Company's assets, (iii) a plan of merger or consolidation of the Company
with any other corporation, or (iv) a similar transaction or series of
transactions involving the Company (any transaction described in parts
(i) through (iv) of this paragraph (c) being referred to as a "Business
Combination"), in each case unless after such a Business Combination the
shareholders of the Company immediately prior to the Business Combination
continue to own at least eighty percent (80%) of the voting securities of the
new (or continued) entity immediately after such Business Combination, in
substantially the same proportion as their ownership of the Company immediately
prior to such Business Combination.

Any other provision of this Agreement to the contrary notwithstanding, a "Change
of Control" shall not include any transaction described in paragraph (a) or (c),
above, where, in connection with such transaction, you and/or any party acting
in concert with you substantially increase your, his or its, as the case may be,
ownership interest in the Company or a successor to the Company (other than
through conversion of prior ownership interests in the Company and/or through
equity awards received entirely as compensation for past or future personal
services).

3.Definitions.    The following definitions shall be used in determining
whether, under the terms of Section 4 hereof, you are entitled to receive
Accrued Benefits and/or Severance Benefits:

(a)Disability.    "Disability" shall mean that, as a result of your incapacity
due to physical or mental injury or illness, you shall have been absent from the
full-time performance of your duties with the Company for at least six
(6) consecutive months and, within thirty (30) calendar days after written
notice of suspension is given, you shall not have returned to the full-time
performance of your duties.

(b)Retirement.    "Retirement" shall mean your voluntary termination of your
employment (other than for Good Reason, as defined below) at a time after you
have reached age sixty-five (65).

(c)Cause.    "Cause" shall mean (i) your willful and continued failure to
substantially perform your duties with the Company (other than any such failure
resulting from Disability or occurring after issuance by you of a Notice of
Termination for Good Reason), after a demand for substantial performance is
delivered to you that specifically identifies the manner in which the Company
believes that you have not substantially performed your duties, and after you

3

--------------------------------------------------------------------------------



have failed to resume substantial performance of your duties on a continuous
basis within fourteen (14) calendar days after receiving such demand, (ii) you
willfully engage in conduct which is demonstrably and materially injurious to
the Company, monetarily or otherwise, or (iii) your having been convicted of a
felony which impairs your ability substantially to perform your duties with the
Company. For purposes of this paragraph (c), no act, or failure to act, on your
part shall be deemed "willful" unless done, or omitted to be done, by you not in
good faith and without reasonable belief that your action or omission was in the
best interest of the Company.

(d)Good Reason.    You shall be entitled to terminate your employment for Good
Reason. For purpose of this Agreement, "Good Reason" shall mean, without your
express written consent, the occurrence within three (3) years following a
Change of Control of the Company of any one or more of the following:

(i)The assignment to you of duties inconsistent with your duties,
responsibilities, and the status of your position as of the day prior to the
Change of Control of the Company, or a reduction or alteration in the nature or
status of your responsibilities from those in effect on the day prior to the
Change of Control;

(ii)A reduction by the Company in your base salary or in your most recent annual
target incentive award opportunity as in effect on the date hereof or as the
same shall be increased from time to time;

(iii)The Company's requiring you to be based at a location in excess of two
hundred and fifty (250) miles from the location where you are currently based;

(iv)The failure by the Company to continue in effect the Company's pension plan,
Retirement Savings Plan, Supplemental Retirement Savings Plan, Supplemental
Retirement Plan, Executive EVA Incentive Compensation Plan, Stock Compensation
Plan, any plans substituted for the above adopted prior to the Change of
Control, or any other of the Company's employee benefit plans, policies,
practices or arrangements in which you participate, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) to provide
similar benefits has been made with respect to such plan(s); or the failure by
the Company to continue your participation therein (or in such substitute or
alternative plan) on substantially the same basis, both in terms of the amount
of benefits provided and the level of your participation relative to other
participants, as existed as of the time of the Change of Control;

(v)The failure of the Company to reinstate your employment in full (in the same
capacity that you were employed, or in a mutually agreeable capacity) in the
event that your employment was suspended due to a Disability and, within three
years, you request to be reinstated and are ready, willing, and able to
adequately perform your employment duties;

(vi)The termination, replacement, or reassignment of twenty-five percent (25%)
or more of the elected officers of the Company existing as of the day prior to a
Change of Control, unless the officer is terminated due to death, Disability, or
Retirement, or by the Company for Cause, or by the officer other than for Good
Reason (all as herein defined);

(vii)The failure of the Company to obtain a satisfactory agreement from any
successor to the Company to assume and agree to perform this Agreement, as
contemplated in Section 5 hereof; and

(viii)Any purported termination by the Company of your employment that is not
effected pursuant to a Notice of Termination satisfying the requirements of
paragraph (f), below, and for purposes of this Agreement, no such purported
termination shall be effective.

4

--------------------------------------------------------------------------------



(ix)At any time during the one (l)-year period beginning thirty (30) days
following a Change of Control, you shall be entitled to terminate your
employment for any reason, and such termination shall be deemed to be for Good
Reason for all purposes of this Agreement.




Your right to terminate your employment pursuant to this paragraph (d) shall not
be affected by your suspension due to Disability. Your continued employment
shall not constitute a waiver of your rights with respect to any circumstance
constituting Good Reason hereunder.

(e)Notice of Termination.    Any termination by the Company for Cause or by you
for Good Reason shall be communicated by Notice of Termination to the other
party hereto. For purposes of this Agreement, a "Notice of Termination" shall
mean a written notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of your employment
under the provisions so indicated.

(f)Date of Termination.    "Date of Termination" shall mean the date specified
in the Notice of Termination where required (but not less than thirty
(30) calendar days following delivery of the Notice of Termination, except that
termination for Cause may be effective immediately) or in any other case upon
ceasing to perform services to the Company; provided that if within twenty
(20) calendar days after any Notice of Termination one party notifies the other
party that a dispute exists concerning the termination, the Date of Termination
shall be the date finally determined to be the Date of Termination, either by
written agreement of the parties or by a binding and final arbitration decision.
In the event that a dispute exists concerning the Date of Termination, you shall
continue to receive your full compensation (including participation in all
benefit and insurance plans in which you were participating) in effect when the
notice giving rise to the dispute was given, until the Date of Termination is
finally determined. In such event, you will be required to reimburse the Company
for all compensation received beyond the finally determined Date of Termination
either by direct cash reimbursement within thirty (30) calendar days of
resolving the conflict or by appropriately reducing your remaining benefits to
be received under the terms of this Agreement.

(g)Earned Bonus Amount.    For any year for which the Executive EVA Incentive
Compensation Plan (the "EVA Plan") is in effect prior to the year during which a
Change of Control occurs, your "Earned Bonus Amount" means your Declared Bonus
for that year (as determined under the EVA Plan) multiplied by a fraction the
numerator of which is your Bonus Award Earned for that year (as determined under
the EVA Plan) and the denominator of which is your Available Bonus for that year
(as determined under the EVA Plan). For the year during which a Change of
Control occurs and any subsequent year, your "Earned Bonus Amount" means your
Declared Bonus for that year (as determined under the EVA Plan).

5

--------------------------------------------------------------------------------







4.Compensation Upon Termination Following a Change of Control

(a)Accrued Benefits.    In the event that your employment is terminated for any
reason during the term of this Agreement, following a Change of Control of the
Company (as defined in Section 2 herein), you shall receive your Accrued
Benefits through the Date of Termination. For purposes of this Agreement, your
"Accrued Benefits" shall include the following:

(i)All base salary for the time period ending with your Date of Termination, at
the rate in effect at the time Notice of Termination is given or on the Date of
Termination if no Notice of Termination is required;

(ii)A bonus payment equal to one hundred percent (100%) of the greater of
(A) your target bonus for the year in which the Date of Termination occurs,
prorated based upon the ratio of the number of months (full credit for a partial
month) you were employed during that bonus year to the total months in that
bonus year, and (B) your Earned Bonus Amount for the year in which the Date of
Termination occurs, calculated as if the Date of Termination were the end of
that year for purposes of the EVA Plan;

(iii)A cash equivalent of all unused vacation to which you were entitled through
your Date of Termination;

(iv)Reimbursement for any and all monies advanced in connection with your
employment for reasonable and necessary expenses incurred by you on behalf of
the Company for the time period ending with your Date of Termination;

(v)Any and all other cash earned through the Date of Termination and deferred at
your election or pursuant to any deferred compensation plan then in effect;

(vi)An accrued benefit under the SPX Corporation Supplemental Retirement Plan
for Top Management (the "SERP");

(vii)All other amounts to which you are entitled under any compensation or
benefit plan, program, practice or policy of the Company in effect as of the
Date of Termination; and

(viii)The payments provided for in paragraphs (i), (ii), (iii), (iv) and (v),
above, shall be made not later than the tenth (10th) business day following the
Date of Termination; provided, however, that if the amounts of such payments
cannot be finally determined on or before such day, the Company shall pay to you
on such day an estimate, as determined in good faith by the Company, of the
minimum amount of such payments and shall pay the remainder of such payments
(together with interest at the rate provided in Section 1274(b)(2)(B) of the
Internal Revenue Code of 1986, as amended (the "Code")) as soon as the amount
thereof can be determined but in no event later than the thirtieth (30th)
calendar day after the Date of Termination. In the event that the amount of the
estimated payments exceeds the amount subsequently determined to have been due,
such excess shall constitute a loan by the Company to you payable on the tenth
(10th) business day after demand by the Company (together with interest at the
rate provided in Section 1274(b)(2)(B) of the Code).

(b)Severance Benefits.    In the event that your employment is terminated during
the term of this Agreement following a Change of Control of the Company (as
described in Section 2 herein), unless your termination is (i) because of your
death, Disability, or Retirement; (ii) by the Company for Cause; or (iii) by you
other than for Good Reason, you shall receive, in addition

6

--------------------------------------------------------------------------------



to your Accrued Benefits, the Severance Benefits. For purposes of this
Agreement, your "Severance Benefits" shall include the following:

(i)Your annual base salary at the rate in effect immediately prior to the Change
of Control of the Company or, if greater, at the rate in effect at the time
Notice of Termination is given, or on the Date of Termination if no Notice of
Termination is required, multiplied by three (3);

(ii)(A) The full amount of your individual Bonus Bank balance under the EVA Plan
(or any successor plan) and (B) an amount equal to three (3) times the greatest
of (I) the highest of your Earned Bonus Amounts for the three (3) years
immediately preceding the year in which the Date of Termination occurs (the
"Year of Termination") or (II) your target bonus under the EVA Plan (or any
successor plan) for the Year of Termination or (III) your Earned Bonus Amount
for the Year of Termination, calculated as if the Date of Termination were the
end of that year for purposes of the EVA Plan;

(iii)For a three (3)-year period after your Date of Termination, the Company
will arrange to provide to you the same health care coverage you had prior to
your termination, at the Company's expense, which includes, but is not limited
to, hospital, surgical, medical, dental, and dependent coverages. For purposes
of the Retirement Plan health care coverage, you will receive the same number of
additional years of credited service, for computing your benefit, as normally
computed under the terms of the Plan. Health care benefits otherwise receivable
by you pursuant to this subparagraph (iii) shall be reduced to the extent
comparable benefits are actually received by you from a subsequent employer
during the three (3)-year period following your Date of Termination, and any
such benefits actually received by you shall be reported to the Company;

(iv)For a three (3)-year period after your Date of Termination, the Company will
arrange to provide to you, at the Company's expense, life insurance coverage in
the amount of two (2) times your base salary in effect at your Date of
Termination and, at the end of the three (3)-year period, for the remainder of
your life the Company will provide to you life insurance coverage in the amount
of your base salary in effect at your Date of Termination;

(v)Under the Company's pension plan and Supplemental Retirement Plan for Top
Management, you will receive immediate full vesting as of your Date of
Termination and receive three (3) additional full years of service credit for
computing your accrued retirement benefit under both plans. Further, in
computing the accrued retirement benefits under both plans, three (3) years will
be added to your actual age, and the definition of "Final Average Pay" (base and
bonus) shall be the greater of (A) your highest three (3)-year average or
(B) the sum of your actual base salary in effect at your Date of Termination
plus the greatest of the bonus amounts described in parts (B)(I), (II) and
(III) of subparagraph (ii), above, with the additional benefits, to the extent
not payable under the pension plan, to be paid through an additional unfunded
arrangement at the same time and in the same manner as you have elected under
the pension plan;

(vi)Under the Company's Supplemental Retirement Savings Plan, you will receive a
cash lump sum payment of the full balance (vested and unvested);

(vii)Each stock option which you have been granted by the Company and which is
not yet vested shall become immediately vested and exercisable and shall
continue to be exercisable for the lesser of (A) two (2) years following your
Date of Termination or (B) the time remaining until the originally designated
expiration date, unless a longer exercise period is provided for in the
applicable plan or award agreement;

7

--------------------------------------------------------------------------------



(viii)Any contractual restrictions placed on shares of restricted stock which
you have been awarded pursuant to the Company's Stock Compensation Plan shall
lapse as of your Date of Termination;

(ix)If any portion of the Severance Payments (in the aggregate, "Total
Payments") will be subject to the golden parachute "Excise Tax" imposed by
Section 4999 of the Code, the Company shall pay to you an additional amount (the
"Gross-Up Payment") such that the net amount retained by you after deduction of
any Excise Tax (including any related penalties and interest) on the Total
Payments (but not any federal, state, or local income tax on the Total
Payments), and any federal, state, and local income tax and Excise Tax
(including any related penalties and interest) on the Gross-Up Payment, shall be
equal to the Total Payments. The determination of whether any Excise Tax will be
imposed and of the amount of the Gross-Up Payment will be made by tax counsel
selected by the Company's independent auditors and acceptable to you. For
purposes of determining whether any of the Total Payments will be subject to the
Excise Tax and the amount of such Excise Tax, (A) any other payments or benefit
received or to be received by you in connection with a Change of Control of the
Company or your termination of employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement, or agreement with the Company) shall
be treated as "parachute payments" within the meaning of Section 280G(b)(2) of
the Code, and all "excess parachute payments" within the meaning of
Section 280G(b)(l) shall be treated as subject to the Excise Tax, unless in the
opinion of such tax counsel such other payments or benefits (in whole or in
part) do not constitute parachute payments, or such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered within the meaning of Section 280G(b)(4)(B) of the Code, and (B) the
value of any noncash benefits or any deferred payment or benefit shall be
determined by the Company's independent auditors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, you shall be deemed to pay
federal income taxes at the highest marginal rate of federal income taxation for
the calendar year in which the Gross-Up Payment is made and state and local
income taxes at the highest marginal rates of taxation in the state and locality
of your residence (at the time at which the Gross-Up Payment is made) as
effective for the calendar year in which the Gross-Up Payment is made, net of
the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes.


The payments provided for in this subparagraph (ix) shall be made not later than
thirty (30) calendar days following your Date of Termination; provided, however,
that if the amounts of such payments cannot be finally determined on or before
such day, the Company shall pay to you on such day an estimate, as determined in
good faith by such tax counsel, of the minimum amount of such payments and shall
pay the remainder of such payments (together with interest at the rate provided
in Section 1274(b)(2)(B) of the Code) as soon as the amount thereof can be
determined but in no event later than sixty (60) calendar days after your Date
of Termination. In the event that the amount of the estimated payment exceeds
the amount subsequently determined to have been due, such excess shall
constitute a loan by the Company to you payable on the twentieth (20th) calendar
day after demand by the Company (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code). Notwithstanding the foregoing, the sixty
(60)- day period for deferment of the Gross-Up Payment shall not preempt or
otherwise eliminate your right to receive any other payments to which you are
entitled under this subparagraph or otherwise under the terms of this Agreement
and to receive additional Gross-Up Payments based on such additional payments
pursuant to this subparagraph;

8

--------------------------------------------------------------------------------



(x)To the full extent permitted by law, the Company shall indemnify you
(including the advancement of expenses) for any judgments, fines, amounts paid
in settlement and reasonable expenses, including attorneys' fees, incurred by
you in connection with the defense of any lawsuit or other claim to which you
are made a party by reason of being or having been an officer, director or
employee of the Company or any of its subsidiaries. In addition, you will be
covered by director and officer liability insurance to the maximum extent that
such insurance maintained by the Company from time to time covers any officer or
director (or former officer or director) of the Company.

(xi)You will be entitled to receive outplacement services, at the expense of the
Company, from a provider reasonably selected by you.

(xii)The Company also shall pay to you all legal fees and expenses incurred by
you as a result of such termination of employment (including all such fees and
expenses, if any, incurred in contesting or disputing any such termination or in
seeking to obtain or enforce any right or benefit provided by this Agreement or
in connection with any tax audit or proceeding to the extent attributable to the
application of Section 4999 of the Code to any payment or benefit provided
hereunder); and

(xiii)The payments provided in paragraphs (i), (ii), (v) if a lump sum is
elected, (vi) and (xii), above, shall be made not later than the tenth (10th)
business day following the Date of Termination, provided, however, that if the
amounts of such payments cannot be finally determined on or before such day, the
Company shall pay to you on such day an estimate, as determined in good faith by
the Company, of the minimum amount of such payments and shall pay the remainder
of such payments (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code) as soon as the amount thereof can be
determined but in no event later than the thirtieth (30th) day after the Date of
Termination. In the event that the amount of the estimated payments exceeds the
amount subsequently determined to have been due, such excess shall constitute a
loan by the Company to you payable on the tenth (10th) business day after demand
by the Company (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code). As all of the payments referenced in the
first sentence of this subparagraph (xiii) are included for purposes of
determining the Gross-Up Payment, the thirty (30)-day period identified above
shall not preempt or otherwise eliminate your right to receive any other
payments to which you are entitled under the terms of this Agreement and to
receive additional Gross-Up Payments based on such additional payments.



(c)Any provision in this Agreement to the contrary notwithstanding, if a Change
of Control occurs and if your employment with the Company is terminated within
six (6) months prior to the date on which the Change of Control occurs, and if
you reasonably demonstrate that such termination of employment (i) was at the
request of a third party who has taken steps reasonably calculated to effect the
Change of Control, (ii) otherwise arose in connection with or anticipation of
the Change of Control, or (iii) would not have occurred or would be less likely
to have occurred if the Change of Control were not anticipated, then for all
purposes of this Agreement the termination of your employment shall be deemed to
have occurred following the Change of Control.

(d)You shall not be required to mitigate the amount of any payment provided for
in this Section 4 by seeking other employment or otherwise, nor shall the amount
of any payment provided for in this Section 4 be reduced by any compensation
earned by you as the result of employment by another employer after your Date of
Termination, or otherwise, with the exception of a reduction in your insurance
benefits as provided in Section 4(b)(iii).

9

--------------------------------------------------------------------------------





5.Successors; Binding Agreements.

(a)The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company or of any division or subsidiary thereof
employing you to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place. Failure of the Company to obtain such
assumption and agreement prior to the effectiveness of any such succession shall
be a breach of this Agreement and shall entitle you to compensation from the
Company in the same amount and on the same terms to which you would be entitled
hereunder if you terminated your employment for Good Reason following a Change
of Control, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed your Date of
Termination.

(b)This Agreement shall inure to the benefit of and be enforceable by your
personal and legal representatives, executors, administrators, successors,
heirs, distributees, devisees, and legatees. If you should die while any amount
would still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement, to your devisee, legatee or other designee or, if there
is no such designee, to your estate.

6.No Funding of Benefits.    Nothing herein contained shall require or be deemed
to require the Company to segregate, earmark, or otherwise set aside any funds
or other assets to provide for any payments to be made hereunder. Your rights
under this Agreement shall be solely those of a general creditor of the Company.
However, in the event of a Change of Control, the Company may deposit cash or
property, or both, equal in value to all or a portion of the benefits
anticipated to be payable hereunder into a trust, the assets of which are to be
distributed at such times as are otherwise provided for in this Agreement and
are subject to the rights of the general creditors of the Company.

7.Withholding of Taxes.    The Company may withhold from any amounts payable
under this Agreement all federal, state, city, or other taxes as legally shall
be required.

8.Notice.    For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement.

9.Miscellaneous.    No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. The validity, interpretation, construction, and performance of this
Agreement shall be governed by the laws of the State of Michigan.

10.Employment Rights.    This Agreement shall not confer upon you any right to
continue in the employ of the Company or its subsidiaries and, except to the
extent that benefits may become payable under Section 4, above, shall not in any
way affect the right of the Company or its subsidiaries to dismiss or otherwise
terminate your employment at any time and for any reason with or without cause.

11.No Vested Interest.    Neither you nor your beneficiaries shall have any
right, title or interest in any benefit under this Agreement prior to the
occurrence of all of the events specified herein as necessary conditions to such
right, title or interest.

12.Prior Agreements.    This Agreement contains the understanding between the
parties hereto with respect to severance benefits in connection with a Change of
Control of the Company and

10

--------------------------------------------------------------------------------



supersedes any prior such agreement between the Company (or any predecessor of
the Company) and you. If there is any discrepancy or conflict between this
Agreement and any plan, policy and program of the Company regarding any term or
condition of severance benefits in connection with a Change of Control of the
Company, the language of this Agreement shall govern.

13.Validity.    The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

14.Counterparts.    This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

15.Arbitration.    Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in accordance
with the rules of the American Arbitration Association then in effect. Judgment
may be entered on the arbitrator's award in any court having jurisdiction.
However, you shall be entitled to seek in court specific performance of your
right, pursuant to Section 3(f), above, to be paid until the Date of Termination
during the pendency of any dispute or controversy arising under or in connection
with this Agreement.


        If this letter properly sets forth our agreement on the subject matter
hereof, kindly date, sign and return to the Company the enclosed copy of this
letter, which will then constitute our agreement on this subject.

    Sincerely,
 
 
SPX CORPORATION
 
 
By
 
SIGNATURE [g325675.jpg]         John B. Blystone
Chairman, President and
Chief Executive Officer


Agreed to this 22nd day
of May, 2003.
 
 
By
 
SIGNATURE [g273340.jpg]
 
      Jay Caraviello    

11

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.46

